Citation Nr: 1039179	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1973. His 
awards and decorations include the Combat Action Ribbon, and the 
Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2007, the Veteran submitted additional evidence in the 
form of a statement by his spouse.  In September 2010 his 
representative waived any right to have the RO consider that 
evidence in the first instance. 

In an April 2007 statement, the Veteran related an incident in 
which he got out of a hospital bed after knee replacement surgery 
because he "had it in [his] head that [he] had to get out of 
there." He indicated that during this incident he broke his leg 
and had to have the knee replacement redone.  It is unclear 
whether the Veteran by his statement is intending to file a claim 
of secondary service connection for leg or knee disability. If he 
does desire to file such a claim, he should contact the RO.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD resulting from in-service incidents.


CONCLUSION OF LAW

PTSD was incurred as the result of active service.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the appellant in his 
appeal; however, given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.  The Board notes that in April 2006 correspondence, 
the RO notified the Veteran of the information and evidence 
necessary to substantiate the initial rating and effective date 
to be assigned in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he has PTSD resulting from combat 
experiences.  He contends he experienced mortar fire on one 
occasion, and killed an enemy farmer on another occasion.

The service treatment records are silent for any reference to 
psychiatric complaints or findings.  The service personnel 
records show the Veteran was awarded the Combat Action Ribbon, 
the Presidential Unit Citation, and the Navy Commendation Medal 
with "V" device.

On file are VA treatment records covering the period from August 
2004 to April 2006, which show that in August 2004, depression 
and PTSD screenings of the Veteran were negative.  By 2006, the 
Veteran was reportedly being followed in the mental health clinic 
for PTSD.  The records show that a licensed VA social worker 
diagnosed him as having PTSD.  He reported the experience of 
killing an enemy soldier, among other incidents, to the social 
worker, and reported experiencing related symptoms.  

The Veteran attended a VA examination in October 2006.  The name 
and credentials of the person who conducted the examination are 
not listed on the report or otherwise apparent from the claims 
file.  The Veteran reported experiencing a series of combat-
related incidents.  The examiner noted the diagnosis of PTSD 
rendered by the VA social worker, and acknowledged the Veteran's 
report of symptoms including flashbacks and dreams of the Vietnam 
incidents.  The Veteran also reported that he avoids Vietnamese 
people, although not others of oriental descent; he denied other 
avoidance symptoms, and did not report any arousal symptoms.  The 
Veteran reported experiencing a mild startle reaction, but denied 
irritability, concentration problems, hypervigilance, or mood 
difficulties.  Mental status examination was negative for any 
identified abnormalities.  The examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD.

In an April 2007 statement, the Veteran's spouse indicates that 
she has known the Veteran for 33 years, and reported that he had 
always had nightmares.  She explained that his attitude through 
the years had caused her to leave him three times.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2010).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence required to support the occurrence of an in- service 
stressor varies depending on whether the appellant was engaged in 
combat with the enemy.  If the evidence establishes that a 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
such veteran's service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

In this case, the Veteran clearly engaged in combat as evidenced 
by several awards and medals denoting his participation in such 
combat.  His claimed stressors are entirely consistent with the 
facts and circumstances of his service.

At issue in this case is whether the Veteran has PTSD. The 
evidence in favor of the claim consists of the opinions of his 
treating social worker who has diagnosed the disorder.  It also 
appears the Veteran is in a program of treatment for PTSD.  The 
evidence against the claim consists of the report of the 
September 2006 examination.  The examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD, 
presumably based on the reported symptoms.  

After carefully reviewing the record, the Board is unable to 
assign greater probative value to either opinion.  The social 
worker clearly does not have the training or education of a 
psychologist or psychiatrist.  Nevertheless, she is a medical 
professional, and it does appear the Veteran is in some type of 
treatment program for PTSD.  The October 2006 examiner went into 
great detail concerning the Veteran's symptoms, and very well may 
be a psychologist or psychiatrist, but unfortunately the examiner 
did not provide his or her name or credentials to allow a 
comparison of his or her training, education or expertise to that 
of the social worker.  

Given that the Board can not assign greater evidentiary weight to 
either opinion, the Board will resolve reasonable in the 
Veteran's favor, and find that the Veteran has PTSD.  Given that 
the social worker identified several combat stressor incidents in 
the context of providing the diagnosis of PTSD, the Board finds 
that the evidence is at least in equipoise, and that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


